EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Howard Levy on 07/27/2022 via telephone.

The application has been amended as follows: 
Claim 18, line 3: add --comprising permanent magnets -- after “a first assembly”.
Claim 18, line 7: add –comprises first permanent magnets and second permanent magnets and-- after “which”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The bi-stable brake actuator of the claimed invention comprises all the limitations of claim 1, specifically, a fixed core with a coil disposed within, a movable core comprising a first permanent magnets and second permanent magnets which face the fixed core, the movable core being moved between retracted and extended positions and a permanent magnet assembly toward which the first permanents face and which is disposed to move between first and second positions in accordance with the coil being supplied with opposing currents that is not taught, suggested, nor obvious over prior arts of record.
The bi-stable brake actuator of the claimed invention comprises all the limitations of claim 8, specifically, a fixed core with a coil disposed within, a movable core comprising a first permanent magnets and second permanent magnets which face the fixed core, the movable core being moved between retracted and extended positions and a permanent magnet assembly toward which the first permanents face and which move between movable core and guide rail abutment positions in accordance with the coil supplying first and second currents that is not taught, suggested, nor obvious over prior arts of record.
The method of the claimed invention comprises all the limitations of claim 18, specifically, magnetically disengaging a second assembly from a first assembly comprising permanent magnets and a movable core comprising first permanent magnets and second permanent magnets, driving the second assembly into abutment with a guide rail, overcoming magnetic attraction between the movable core and the first assembly and guiding movement of the movable core from the first assembly to the second assembly, overcoming magnetic attraction between the second assembly and the guide rail to urge the movable core and the first assembly toward magnetic abutment with the first assembly that is not taught, suggested, nor obvious over prior arts of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
US Patent No. 10,781,075 to Witczak et al teaches a movable core extending between a retracted and an extended position and a permanent magnet assembly but does not teach the movable core comprising first and second permanent magnets.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654